                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
_______________________________
NOE LEINHEISER,                  :
                                 :
              Plaintiff,         :         Civil No. 17-11642 (RBK) (AMD)
                                 :
      v.                         :
                                 :
T. HOEY, et al.,                 :         OPINION
                                 :
              Defendants.        :
______________________________ :

ROBERT B. KUGLER, U.S.D.J.

                                      I.      INTRODUCTION

       The Plaintiff, Noe Leinheiser, is a convicted federal prisoner incarcerated at the Federal

Correctional Institution in Fort Dix, New Jersey. The plaintiff is proceeding pro se with a civil

rights complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971).       Plaintiff’s application to proceed in forma pauperis was

previously granted.

       At this time, this Court must screen the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A to determine whether it should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief can be granted, or because it seeks monetary relief from a defendant

who is immune from suit. For the reasons set forth below, this Court concludes that the complaint

will proceed in part.

                                II.        FACTUAL BACKGROUND

       The allegations of the complaint will be construed as true for purposes of this screening

opinion. The complaint names ten defendants: (1) T. Hoey, NREMT-P; (2) D. Alatory, NREMT-

P; (3) R. Newbury, RN; (4) Jose Ravago, MLP; (5) Ms. D, RN; (6) Grant (FNU), Correctional
Officer; (7) Dr. Ravi Sood, M.D.; (8) Dr. Ahmar Shakir (FNU); (9) Newland (FNU), RM/CD; and

(10) Federal Bureau of Prisons, Fort Dix.

       On October 20, 2014, while Plaintiff was incarcerated at the Federal Correctional

Institution in Fort Dix, New Jersey (“FCI Fort Dix”), he received ACL reconstruction surgery on

his left knee. The surgery was performed by Ahmar Shakir (“Defendant Shakir”), a doctor of

orthopedics at St. Francis Hospital. At approximately 4:00 p.m. that same day, Plaintiff returned

to FCI Fort Dix and was transported by T. Hoey (“Defendant Hoey”), an EMT, back to his housing

unit. Defendant Hoey allegedly pulled up to Plaintiff’s housing unit and released Plaintiff from

the hospital transportation cart without assistance. (Dkt. No. 1-2, at pg. 1). Due to the anesthetic

Plaintiff had been given for pain at the hospital, he was unable to feel his left leg. As Plaintiff

walked into his room, his left knee collapsed causing him to fall.

       The following day, on October 21, 2014 at approximately 4:00 a.m., Plaintiff went to use

the restroom but was still unable to feel his leg. This lack of feeling caused Plaintiff to fall onto

his left side, which opened a stitch in his left knee. However, Plaintiff did not notice this injury

until later. At approximately 1:30 p.m. that day, Plaintiff walked unassisted to the medical unit,

and requested a device that would aid him in walking. After “begging” for a cane, Plaintiff was

provided with one. At that time, Plaintiff also informed Defendant Hoey that he was not currently

in any pain because the anesthetic had not worn off. The pain and anti-inflammatory medications

prescribed for Plaintiff, however, were still ordered.

       Plaintiff subsequently stopped by the medical unit at various times to see if his

prescriptions had been filled, but to no avail. According to Plaintiff, “[he] did not take the pain

medication ordered for [him] because of the anesthetic that was injected into [his] left hip lasted




                                                 2
longer than the 7-8 hours that the hospital suggested. [He] was not able to fully feel [his] leg for

four days and the pain medication ordered was for 5 days.” (Dkt. No. 1-2, at pg. 2).

       On October 22, 2014, Plaintiff went to the medical unit to have his leg dressing changed

since his suture was partially torn and draining. One week later, on October 29, 2014 at 11:30

a.m., Plaintiff attempted to stand up and heard a soft “pop” in his left knee joint. Although his

knee did not bother him at that time, approximately one hour later he felt his knee begin to tighten

and swell. Plaintiff felt a burning sensation in his knee and when he attempted to stand, he

discovered that he was unable to walk easily. Plaintiff then limped, with the assistance of his cane,

to the medical unit to report this problem. Plaintiff was again seen by Defendant Hoey, who

ordered that Plaintiff receive x-rays. Defendant Hoey informed Plaintiff that with exercise the

problem should subside. Plaintiff sat in the medical waiting area from approximately 1:30 p.m. to

3:30 p.m. as the pain in his left knee became increasingly unbearable. Plaintiff stated in his

Complaint that, through his pants, he was able to see his entire leg swelling. Plaintiff asked

Defendant Hoey if he could see a doctor but Defendant Hoey denied Plaintiff’s request. Plaintiff

also asked D. Alatory (“Defendant Alatory”), another EMT in the medical unit at that time, if he

could see a doctor because Plaintiff believed there was a problem with his leg. Defendant Alatory

responded, “Nope, can’t help you.” (Dkt. No. 1-2, at pg. 2).

       On October 30, 2014, Plaintiff’s unit officer, Mr. Sarfo, came by Plaintiff’s cell and

inquired how Plaintiff felt. Plaintiff informed Mr. Sarfo that he was in pain and unable to move

his left leg. Mr. Sarfo notified the medical unit and Defendant Hoey transported Plaintiff from his

housing unit to the medical unit for observation. Defendant Hoey requested that Jose Ravago

(“Defendant Ravago”), a physician’s assistant in FCI Fort Dix’s medical unit, examine Plaintiff

and determine whether Plaintiff needed medical attention. Defendant Ravago allegedly advised



                                                 3
Plaintiff that he should, “walk like a 97 year old man and not like a 17 year old.” (Dkt. No. 1-2,

at pg. 3). Plaintiff asked Defendant Ravago about the large lump above Plaintiff’s knee and the

intense pain he felt in his leg. Defendant Ravago responded that the strongest pain reliever he

could provide was Motrin and that he was very busy with other patients and unable to assist

Plaintiff any further. Plaintiff then asked Defendant Hoey if, “that was it?” to which Defendant

Hoey responded, “yes.” Plaintiff did not receive the Motrin for his pain until November 3, 2014,

despite the fact that the medication was ordered on October 20, 2014 and received by the “pill

line” on October 31, 2014. Plaintiff states that, “for 14 days [he] went without proper medication

after [his] surgery.” (Dkt. No. 1-2, at pg. 3).

       On the morning of November 6, 2014, Plaintiff went to “sick call” to again request

treatment for his leg. Plaintiff was no longer able to walk, even with the assistance of a cane. In

order to attend sick call in the medical unit, Plaintiff had to borrow a wheelchair from another

inmate. At sick call, Plaintiff was seen by R. Newbury (“Defendant Newbury”), a nurse in the

medical unit, who took Plaintiff’s vitals and asked what issues Plaintiff was experiencing. Plaintiff

provided Defendant Newbury with a brief medical history of his knee and requested to be “put on

the call out” to see a doctor. Plaintiff also requested a wheelchair to be able to move around.

Defendant Newbury informed Plaintiff that only a doctor could approve Plaintiff’s request for a

wheelchair, but that Defendant Newbury did not see a reason for Plaintiff to visit with a doctor at

that time. Defendant Newbury advised Plaintiff that he should exercise his leg to reduce the

swelling. Defendant Newbury stated that the exercise would, “hurt like hell,” and suggested that

Plaintiff find a “friend” to help bend his legs and assist him with movement.

       Upon returning to his housing unit that day, Plaintiff decided to take a shower with the use

of the wheelchair he had borrowed from another inmate. While seated on a bench inside the



                                                  4
shower, Plaintiff was overcome with dizziness and anxiety which caused him to fall off the bench.

The fall injured Plaintiff’s knee and caused him to lose consciousness. Another inmate, Curtis

Motley, heard the fall and notified the unit officer. Mr. Motley proceeded to help Plaintiff back

into the wheelchair and took Plaintiff to the medical unit. Plaintiff was not seen by a doctor, but

rather by Defendant Newbury again. Defendant Newbury did not take Plaintiff’s vitals, but he did

inspect Plaintiff’s leg. Defendant Newbury subsequently informed Plaintiff that he was fine and

could go back to his housing unit.

        On November 7, 2014, Plaintiff’s leg began draining “orange-looking fluid” and he had to

apply bandages for seven days. Plaintiff and his friends cleaned the wound themselves and used

torn towels as makeshift bandages. Plaintiff stated that, “it got to the point where [he] was using

whole t-shirts and towels to cover [his] leg because of the amount of fluid that was draining out.”

(Dkt. No. 1-2, at pg. 4).

        On the morning of November 10, 2014, Unit Officer Robels informed Plaintiff that

Plaintiff’s boss from his job at UNICOR was calling to inquire whether he was ready to return to

work. Plaintiff informed Officer Robels that he was still unable to walk and that his leg was

leaking fluid. Officer Robels inspected Plaintiff’s leg and advised him to go to the medical unit to

have it treated. Officer Robels informed Plaintiff that, if left untreated, Plaintiff could lose his leg.

Plaintiff explained to Officer Robels his attempts to receive treatment but stated that he had been

denied each time. Officer Robels decided to notify the medical unit himself of Plaintiff’s medical

problem. Officer Robels apparently spoke with a nurse, Ms. D (“Defendant Ms. D”) who informed

Officer Robels that there was nothing more that could be done for Plaintiff’s leg if Plaintiff refused

to exercise it. Officer Robels relayed the conversation to Plaintiff and stated that he would notify




                                                   5
the Operations Lieutenant on duty who would, “force medical to see [Plaintiff].” (Dkt. No. 1-2,

at pg. 4). No one came back to check on Plaintiff.

       Plaintiff was bed ridden from October 29, 2014 through November 14, 2014. During that

time, other inmates brought Plaintiff food and assisted him in changing and using the restroom.

Plaintiff showered only three times during those two weeks because he was unable to stand or

move his leg due to severe pain. Plaintiff stated in his Complaint that when he attempted to walk,

he felt that he was going to pass out. Plaintiff later learned that this was due, in part, from having

diabetes. Plaintiff had previously been unaware that he was afflicted with this disease. Between

October 29, 2014 and November 14, 2014, Plaintiff attempted four times to see a doctor but was

denied. Finally, on November 14, 2014, Plaintiff again went to the medical unit. When Defendant

Newbury pulled the socks off of Plaintiff’s feet, the left sock was soaked with fluid and blood.

Defendant Newbury asked Plaintiff whether he wanted to keep the socks. When Plaintiff stated

that he did not, Defendant Newbury threw the socks away, utilizing the regular trash bin rather

than the infectious waste bin. Plaintiff was then seen by R. Newland (“Defendant Newland”), a

doctor in the medical unit, who ordered that Plaintiff remain “in the institution” and be treated for

fourteen days with Keflex. Plaintiff stated in his Complaint, “I believe that if that order was

followed, I would not be alive to make these statements.” (Dkt. No. 1-2, at pg. 5).

       Plaintiff alleged that as of January 2, 2015, he had very limited use of his leg. He was

unable to straighten his leg or bend it to a ninety-degree angle. Plaintiff was also unable to put

weight on his leg or stand straight. Plaintiff could only lift his foot off the floor while in a seated

position. Plaintiff was still in constant pain, his leg continued to worsen, and he was unable to

move around without the use of crutches or a wheelchair.




                                                  6
       On January 12, 2015, Plaintiff heard a rumor that UNICOR would be relocating all of its

inmates into one housing unit, unit 5803. Since Plaintiff was unable to move and reliant on a

wheelchair, he felt that he had no choice but to quit his job at UNICOR. When Plaintiff notified a

Mr. Silver that he would be quitting, Mr. Silver responded, “I’m moving you anyway, you’re not

going to tell me where you’re going to live.” (Dkt. No. 1-2, at pg. 6). Three days later, on January

15, 2015, Plaintiff was forced to move without assistance into unit 5803. Plaintiff used his

wheelchair to move his belongings. On January 22, 2015, all inmates that had quit UNICOR were

permitted to move back into their previous housing unit. Plaintiff, however, was forced to remain

in unit 5803. Plaintiff alleges that this was retaliation for quitting UNICOR and for the “write-

ups” he was submitting about the FCI Fort Dix medical staff.

       On February 10, 2015, Plaintiff went to the medical unit to be seen by the orthopedic

surgeon, Defendant Shakir. Plaintiff informed Defendant Shakir that he still had limited use of his

leg, and that “something from the inside of [his] leg was moving out underneath the skin” and

becoming sensitive. (Dkt. No. 1-2, at pg. 7). Defendant Shakir expressed confusion as to why

Plaintiff was still unable to walk and wondered why Plaintiff still needed the assistance of crutches.

When Defendant Shakir examined Plaintiff’s knee, he informed Plaintiff that what was moving

underneath the skin was the screw that had been placed into Plaintiff’s knee during his ACL

reconstruction surgery. Defendant Shakir ordered an MRI for Plaintiff as soon as possible.

       On February 25, 2015, Plaintiff was seen by Defendant Ravago who stated that, “[Plaintiff]

was pretty much screwed.” (Dkt. No. 1-2, at pg. 7). Defendant Ravago apparently could not

believe the condition of Plaintiff’s knee and stated that it was caused by the “incompetence of the

medical staff at Ft. Dix.” (Dkt. No. 1-2, at pg. 7). Defendant Ravago extended Plaintiff’s




                                                  7
wheelchair and crutch privileges and told Plaintiff that he would recommend a total knee

replacement.

       On March 2, 2015, Plaintiff was seen by Ravi Sood (“Defendant Sood”), a doctor at FCI

Fort Dix. Defendant Sood informed Plaintiff that his knee would not improve without surgery.

Defendant Sood stated that, “he would be meeting with the medical community on Wednesday

and he would push for [Plaintiff].” (Dkt. No. 1-2, at pg. 7).

       On March 26, 2015, Plaintiff was transported to RWJ Hamilton Hospital for an MRI. (Dkt.

No. 1-2, at pg. 7). On April 6, 2015, Plaintiff again saw Defendant Shakir who informed Plaintiff

that he would indeed need a total knee replacement because there was too much damage that had

been caused by the infection in Plaintiff’s knee. Defendant Shakir recommended that Plaintiff

begin using a knee brace. Defendant Shakir also stated that in six months, Plaintiff would be able

to receive a cortisone shot for his knee, and in one to two years, Plaintiff would need to have a

bone analysis taken to ensure that there was no longer an infection in the bone. Only after that

time would Defendant Shakir recommend Plaintiff receive a total knee replacement.

       On June 2, 2015, Plaintiff saw Defendant Sood to go over his MRI results. Defendant Sood

issued Plaintiff a four-wheel walker and a knee brace, but told Plaintiff to visit a Mr. Lebron to

receive this equipment. Upon speaking with Mr. Lebron, Plaintiff was told that he would have to

buy his own knee brace at the commissary, even though the commissary did not have the type of

knee brace that had been issued by Defendant Sood.

       Several months later, on December 29, 2015, Plaintiff was seen by Defendant Ravago.

Plaintiff informed Defendant Ravago that Plaintiff’s knee was buckling from time to time, and that

he was having constant pain in his knee because it would “pop” when he walked. Defendant




                                                 8
Ravago told Plaintiff that he would “make some calls” for Plaintiff to get the knee brace that had

been recommended by Defendant Sood. (Dkt. No. 1-2, at pg. 9).

       On January 21, 2016, Plaintiff had an appointment at the medical unit with Physician’s

Assistant, Ms. Mello. At this appointment, Ms. Mello refused to listen to issues afflicting

Plaintiff’s knee, and “all she wanted to hear was that [Plaintiff] needed a knee brace.” (Dkt. No.

1-2, at pg. 9). Ms. Mello told Plaintiff to return the following day to receive a brace. Plaintiff

attempted to explain to Ms. Mello that the medical unit did not have the type of knee brace

Defendant Sood had issued, but Ms. Mello replied, “that is all [Plaintiff was] getting.” (Dkt. No.

1-2, at pg. 9). Plaintiff then requested to see Defendant Sood, but Ms. Mello stated that Plaintiff

would have to wait until his next chronic care visit. When Plaintiff asked when that was, Ms.

Mello responded, “goodbye, you’re done.” (Dkt. No. 1-2, at pg. 9).

       The following day, January 22, 2016, Plaintiff returned to the medical care unit to receive

a knee brace, as instructed by Ms. Mello. Defendant Newbury and Mr. Lebron were both present

and issuing supplies to the prisoners when Plaintiff arrived. When Plaintiff requested a knee brace,

Defendant Newbury exchanged looks with Mr. Lebron and subsequently informed Plaintiff that

the knee braces were out of stock. Defendant Newbury advised Plaintiff that the knee braces had

been out of stock for three weeks, and that Defendant Newbury “was not going to bother looking”

for one. (Dkt. No. 1-2, at pg. 9). When Plaintiff inquired when the next shipment would arrive,

Defendant Newbury stated “not for a long time.” (Dkt. No. 1-2, at pg. 9).

       On June 28, 2016, Plaintiff was again seen by Defendant Sood. Defendant Sood prescribed

two medications, one for a Vitamin D deficiency and one for pain management. When Plaintiff

received the medications on July 1, 2016, and began taking them, he experienced side effects that




                                                 9
made him feel ill. The side effects continued until Plaintiff stopped taking the medications on July

4, 2016.

       On July 5, 2016, Plaintiff went to the medical unit to report the side effects he was

experiencing. Plaintiff saw Defendant Sood and informed him of the adverse reaction. Defendant

Sood simply told Plaintiff to stop taking the medications, then turned and walked away. Defendant

Sood did not ask Plaintiff what side effects he was experiencing, nor did he “ask any medical

questions that a doctor would or should be normally asking.” (Dkt. No. 1-2, at pg. 10). After

seeing Defendant Sood, Plaintiff saw the Health Administrator and complained about the fact that

he had never received the knee brace issued by Defendant Sood and that he had never received a

“bone scan.” (Dkt. No. 1-2, at pg. 10). The Health Administrator immediately scheduled the bone

scan and informed Plaintiff that the reason he had not received a knee brace is because Defendant

Sood never specified the type of knee brace Plaintiff needed.

       One week later, Plaintiff saw Defendant Sood again. During this visit, Plaintiff relayed his

conversation with the Health Administrator to Defendant Sood. Defendant Sood “rolled his eyes

and muttered the word ‘idiots’”, and proceeded to write down that Plaintiff should receive a hinged

knee brace.    (Dkt. No. 1-2, at pg. 10).      Two weeks later, Plaintiff saw Assistant Health

Administrator, Mr. Wilks, and was given a hinged knee brace. However, when Plaintiff tried it

on, the brace was too tight. Mr. Wilks explained that Plaintiff should be given a “ready” knee

brace, but the prison did not have one. Mr. Wilks told Plaintiff that the hinged knee brace “should

be ok.” (Dkt. No. 1-2, at pg. 10). After receiving the brace, Plaintiff complained twice to Mr.

Wilks about it being too tight, but to no avail. Plaintiff subsequently stopped wearing the brace

because he felt it was cutting off the circulation in his leg and causing swelling. (Dkt. No. 1-2, at

pg. 10).



                                                 10
        On September 2, 2016, Plaintiff was taken to Robert Woods Hospital for a “bone scan” of

his left leg.

         On September 30, 2016, Plaintiff again saw the Health Administrator and explained that

his knee brace was too tight. The Health Administrator ordered Plaintiff a new properly fitted

knee brace.

        On December 26, 2016, Plaintiff was informed by a staff member that his knee replacement

surgery “failed” because Defendant Sood did not request the proper “770” for transfer to a medical

facility. (Dkt. No. 1-2, at pg. 11).

        Almost nine months later, in August of 2017, Plaintiff was “out for an eye-screening” when

he happened to walk by Defendant Sood’s office and notice that the door was open. Plaintiff went

inside and asked Defendant Sood when he would be scheduled for his knee replacement. Unaware

of what Plaintiff was referring to, Defendant Sood checked his computer and informed Plaintiff

that the surgery had been “disapproved.” (Dkt. No. 1-2, at pg. 11). Plaintiff responded that the

surgery had been approved, but that Plaintiff was just waiting for Defendant Sood to send the

proper transfer request. Defendant Sood then informed Plaintiff that the procedure had been

cancelled because Plaintiff had not lost any weight.

        On September 20, 2017, Plaintiff spoke with Mr. Wilks and informed him of his

conversation with Defendant Sood. Mr. Wilks stated that the knee replacement surgery had been

approved by the Regional Office and that there had not been any cancellations. Mr. Wilks also

stated that while there was an issue with Plaintiff’s weight, it “wasn’t too bad.” (Dkt. No. 1-2, at

pg. 11). Mr. Wilks advised Plaintiff to lose four to six pounds.

        Two days later, on September 22, 2017, Plaintiff again saw Defendant Sood. who told

Plaintiff that his knee replacement surgery was cancelled until Plaintiff lost fifteen to twenty



                                                11
pounds. Defendant Sood informed Plaintiff that he would not permit anyone else to manage

Plaintiff’s weight and that Defendant Sood would take care of it.

       Plaintiff subsequently filed the instant Complaint in November 2017 and raised denial of

medical care claims against each of the named defendants.

                                   III.    LEGAL STANDARDS

A. Standard for Sua Sponte Dismissal

       Under the Prisoner Litigation Reform Act, Pub.L. 104-134, §§ 801-810, 110 Stat. 1321-

66 to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil

actions in which a person proceeds in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District

courts may sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See id. According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading

that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007) ).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232

(3d Cir. 2012) (discussing 28 U.S.C. § 1997e(c)(1)); Courteau v. United States, 287 F. App’x 159,

162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as explicated

by the United States Court of Appeals for the Third Circuit. To survive the court’s screening for



                                                 12
failure to state a claim, the complaint must allege ‘sufficient factual matter’ to show that the claim

is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S.

at 678). “[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

B. Bivens Actions

       In 1871, Congress enacted 42 U.S.C. § 1983 which provides money damages for

individuals whose constitutional rights were violated by a state official. No analogous statute was

created for individuals whose constitutional rights were violated by federal officials. However,

100 years later in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), the Supreme Court held that, “even absent statutory authorization, [the courts] could

enforce a damages remedy to compensate persons injured by federal officers who violated the

prohibition against unreasonable search and seizure.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854

(2017). Since Bivens was decided, the court has only recognized two other implied causes of

action: Fifth Amendment gender discrimination, Davis v. Passman, 442 U.S. 228 (1979), and

Eighth Amendment inadequate medical care, Carlson v. Green, 446 U.S. 14 (1980). “These three

cases—Bivens, Davis, and Carlson—represent the only instances in which the Court has approved



                                                 13
of an implied damages remedy under the Constitution itself.” Ziglar, 137 S. Ct. at 1855. As is

relevant in the present case, the Supreme Court has recognized an implied cause of action for

Eighth Amendment inadequate medical care claims against a federal actor who is personally

involved in the deprivation. Carlson, 446 U.S. at 19.

       In order to state a claim under Bivens, a plaintiff must allege: (1) a deprivation of a right

secured by the Constitution or laws of the United States; and (2) that the deprivation of the right

was caused by a person acting under color of federal law. See Couden v. Duffy, 446 F.3d 483, 491

(3d Cir. 2006).

                                         IV.     DISCUSSION

       Plaintiff brings individual capacity Bivens claims against various officers at FCI Fort Dix

for inadequate medical care in violation of the Eighth Amendment. To state an inadequate medical

care claim, a plaintiff must allege: (1) a serious medical need; and (2) “acts or omissions” by prison

officials demonstrating that they had a “deliberate indifference” to that need. Estelle v. Gamble,

429 U.S. 97, 106 (1976); see also Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d

Cir. 2003).

       A medical need is deemed “serious,” if it is “one that has been diagnosed by a physician

as requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326,

347 (3d Cir. 1987) (quoting Pace v. Fauver, 479 F. Supp. 456, 458 (D.N.J. 1979), aff’d, 649 F.2d

860 (3d Cir. 1981)). A medical need is also deemed “serious,” if “unnecessary and wanton

infliction of pain results as a consequence of denial or delay in the provision of adequate medical

care.” Id. at 347 (citing Estelle, 429 U.S. at 105).




                                                 14
       The second element of an inadequate medical care claim requires an inmate to demonstrate

that prison officials acted with deliberate indifference to his serious medical need. See Natale, 318

F.3d at 582. Deliberate indifference is more than mere medical malpractice or negligence. See

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Rather, deliberate indifference has been

likened to conduct that includes “recklessness or a conscious disregard of a serious risk.” Id.; see

also Palakovic v. Wetzel, 854 F.3d 209, 227 (3d Cir. 2017). More specifically, the Third Circuit

has found deliberate indifference where a prison official: “(1) knows of a prisoner’s need for

medical treatment but intentionally refuses to provide it; (2) delays necessary medical treatment

based on a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended

medical treatment.” Rouse, 182 F.3d at 197 (citing Durmer v. O’Carroll, 991 F.2d 64, 88 (3d Cir.

1993)); see also Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987).

       Additionally, a plaintiff must assert that each defendant had personal involvement in the

alleged wrongs, and a defendant’s liability may not be predicated solely on the operation of

respondeat superior. Rizzo v. Goode, 423 U.S. 362 (1976); Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988). The requisite personal involvement may be demonstrated through allegations

of personal direction or of actual knowledge and acquiescence. See Rode, 845 F.2d at 1207; see

also Baker v. Monroe Twp., 50 F.3d 1186, 1190–91 (3d Cir. 1995); Jackson v. Camden Cty. Corr.

Facility, No. 12–7538, 2013 WL 1844636, at *3 n. 1 (D.N.J. Apr.29, 2013).

       A. Defendant Hoey

       Plaintiff first alleges that Defendant Hoey, an EMT in the medical unit, denied him medical

care by refusing to allow Plaintiff to see a doctor, and by denying Plaintiff access to a wheelchair.

In Plaintiff’s Complaint, he states that on October 29, 2014, he felt a “pop” in his left knee joint

and subsequently began experiencing pain and swelling in his leg. When Plaintiff went to the



                                                 15
medical unit and saw Defendant Hoey, Defendant Hoey ordered X-rays and told Plaintiff that the

condition would resolve if Plaintiff exercised his left leg. Plaintiff stated in his Complaint that the

swelling in his leg was noticeable through his pants but when he asked Defendant Hoey whether

he could see a doctor because “something was wrong,” Defendant Hoey responded, “No.” (Dkt.

No. 1-2, at pg. 2).

        As discussed above, a medical need is “serious” if it is one that has been diagnosed by a

physician as requiring treatment, or one that is so obvious even a lay person would easily recognize

the necessity for a doctor’s attention. Monmouth Cty Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326,

347 (3d Cir. 1987). Here, the swelling in Plaintiff’s leg was apparently so obvious that it was

visible through Plaintiff’s pants. When Defendant Hoey examined Plaintiff in the medical unit,

he would have seen the swelling. Moreover, Defendant Hoey had previously transported Plaintiff

after his knee surgery back to Plaintiff’s housing unit, and Defendant Hoey had seen Plaintiff the

day after his surgery when Plaintiff came to the medical unit to request a device to assist him in

walking. Defendant Hoey was therefore aware of the fact that Plaintiff had recently undergone

surgery on his left knee. When Plaintiff came into the medical unit seeking help for swelling and

unbearable pain in his leg, Defendant Hoey was aware or should have been aware that Plaintiff

had a serious medical need. Defendant Hoey demonstrated deliberate indifference to that need

when he prevented Plaintiff from receiving needed medical treatment in the face of Plaintiff’s

complaints of extreme pain and swelling. Accordingly, the claim against Defendant Hoey for

denial of medical care will be permitted to proceed.1




1
  This Court is aware that there may be a statute of limitations issue regarding this claim and
other claims raised against various defendants. However, in light of the early stage of the
proceedings and the possibility of a continuing violation of care, this Court will permit the claims
with merit to proceed at this preliminary stage.
                                                  16
       Regarding Plaintiff’s claim that Defendant Hoey denied Plaintiff medical care when he

denied Plaintiff’s request for a wheelchair, Plaintiff has failed to provide sufficient facts to state a

claim. Federal Rule of Civil Procedure 8(a)(2) requires that plaintiffs set forth “a short and plain

statement of the claim showing that a pleader is entitled to relief.” While this standard does not

require detailed factual allegations, it does require more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). At the very least,

the complaint must “give the defendants fair notice of what the ... claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (internal citation

omitted). Although courts are required to liberally construe pleadings drafted by pro se parties,

pro se litigants must still allege facts, which if taken as true, will suggest the required elements of

any claim that is asserted. Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted).

       Here, the Complaint details almost four years of Plaintiff’s difficulties with his knee, but

nowhere in the Complaint does it state when Plaintiff requested a wheelchair from Defendant

Hoey. Without additional facts beyond, “[Defendant Hoey] refused and denied wheelchair,” this

Court is unable to determine whether Defendant Hoey knew of Plaintiff’s serious medical need

when Plaintiff requested the wheelchair, and whether Defendant Hoey was deliberately indifferent

towards that need. Even construing Plaintiff’s Complaint liberally, Plaintiff has still failed to

provide more than an unadorned, the-defendant-unlawfully-harmed-me accusation, and he has

failed to provide the grounds upon which his claim rests. Thus, Plaintiff’s claim against Defendant

Hoey for denial of access to a wheelchair will be dismissed without prejudice.




                                                  17
       B. Defendant Alatory

       Plaintiff alleges that on October 29, 2014, the same day the Defendant Hoey denied him

medical care, that Defendant Alatory also denied Plaintiff access to medical care. Plaintiff’s sole

statement regarding the actions of Defendant Alatory is as follows: “I later asked EMT Alatory if

I could see a doctor because there was something wrong with my leg and that I needed medical

attention, and his reply was ‘Nope, can’t help you.’” (Dkt. No. 1-2, at pg. 2).

       Unlike Plaintiff’s allegation against Defendant Hoey, it is unclear from the face of the

Complaint whether Defendant Alatory knew that Plaintiff had a serious medical need. Plaintiff

alleges, without more, to have informed Defendant Alatory only that there was something “wrong”

with his leg. Plaintiff does not allege that he provided Defendant Alatory with a medical history

of his knee, or that Defendant Alatory examined Plaintiff and should have been able to see the

swelling of Plaintiff’s leg. Without additional information, it cannot be said that Defendant

Alatory was aware that Plaintiff had a serious medical need. Thus, Plaintiff has failed to

demonstrate that Defendant Alatory was deliberately indifferent to Plaintiff’s serious medical

need. Accordingly, Plaintiff’s claim against Defendant Alatory for denial of medical care will be

dismissed without prejudice.

       C. Defendant Newbury

       In his Complaint, Plaintiff alleges that Defendant Newbury denied Plaintiff’s requests to

see a medical doctor, denied him access to a wheelchair, recommended Plaintiff solicit an inmate

to provide physical therapy, and accused Plaintiff of faking his pain. On November 6, 2014,

Plaintiff went to the medical unit in an attempt to receive medical attention for the pain in his leg.

Plaintiff was seen by Defendant Newbury, whom he provided with a history of the recurring

problems with his knee. Plaintiff also informed Defendant Newbury that he was in pain, that he



                                                 18
needed a wheelchair in order to move around, and that he wanted to see a doctor. Defendant

Newbury informed Plaintiff that a wheelchair would be a “bad idea,” and that while Plaintiff would

need a doctor’s approval to receive a wheelchair, Defendant Newbury did not believe that

Plaintiff’s condition warranted a doctor visit. Defendant Newbury instead recommended that

Plaintiff exercise his leg and stated that movement should alleviate the swelling.

       Here, there are sufficient facts to suggest that Defendant Newbury was aware of Plaintiff’s

serious medical need and was deliberately indifferent to that need. Plaintiff provided Defendant

Newbury with the medical history of his knee problems and informed Defendant Newbury that he

was in such pain that he needed the assistance of a wheelchair. Defendant Newbury ignored

Plaintiff’s complaints and outright refused to provide Plaintiff with access to a doctor who could

help with the pain or issue a wheelchair for Plaintiff to utilize. Plaintiff was not provided with any

treatment for the pain in his knee. Therefore, Plaintiff has sufficiently alleged that Defendant

Newbury refused Plaintiff necessary medical treatment and/or prevented Plaintiff from receiving

medical treatment and Plaintiff’s claims against Defendant Newbury will be permitted to proceed.

       D. Defendant Ravago

       Plaintiff alleges that Defendant Ravago refused him medical care and failed to provide

Plaintiff with follow-up care after his knee surgery. According to Plaintiff, less than a month after

his knee surgery on October 30, 2014, he was transported to the medical unit after informing his

unit officer that he was experiencing pain in his left leg and that he was unable to move. In the

medical care unit, Plaintiff was seen by Defendant Ravago, a physician’s assistant. Plaintiff told

Defendant Ravago that he felt a huge, burning lump above his knee and that he was experiencing

intense pain. Defendant Ravago allegedly responded that he could provide Plaintiff with Motrin,

and that Plaintiff should, “walk like a 97 year old man and not like a 17 year old.” (Dkt. No. 1-2,



                                                 19
at pg. 3). Defendant Ravago then informed Plaintiff that he was busy with other patients, and that

he could not assist Plaintiff any further.

       Although Plaintiff alleges that Defendant Ravago denied him medical care, Plaintiff’s

factual recitation demonstrates that Defendant Ravago did provide Plaintiff with medical care.

Plaintiff has not established anything other than a disagreement over the type of treatment

rendered. “[A] prisoner’s subjective dissatisfaction with his medical care does not in itself indicate

deliberate indifference.” Andrews v. Camden County, 95 F.Supp.2d 217, 228 (D.N.J. 2000).

“[M]ere disagreements over medical judgment do not state Eighth Amendment claims.” White v.

Napoleon, 897 F.2d 103, 110 (3d Cir. 1990). Here, Plaintiff cannot demonstrate that Defendant

Ravago was deliberately indifferent to his serious medical need because Defendant Ravago treated

Plaintiff by proscribing him Motrin for his pain. Defendant Ravago did not, as Plaintiff alleges,

refuse to treat Plaintiff. Therefore, the denial of medical care claim against Defendant Ravago will

be dismissed without prejudice.

       Regarding Defendant Ravago’s lack of follow-up care after Plaintiff’s surgery, Plaintiff

has failed to sufficiently state a claim for a denial of medical care. Plaintiff’s surgery was

conducted by the orthopedic surgeon, Defendant Shakir. Nowhere in Plaintiff’s Complaint does

he allege that Defendant Ravago was aware of Plaintiff’s surgery until almost a month later when

he saw Defendant Ravago in the medical unit. Plaintiff also fails to allege that Defendant Ravago

knew that Plaintiff was in need of follow-up care, or that Defendant Ravago knew Plaintiff needed

follow-up care but that Plaintiff was not receiving it from another provider. Significantly, Plaintiff

does not allege that Defendant Shakir even ordered follow-up care. Accordingly, Plaintiff cannot

demonstrate that he had a serious medical need that Defendant Ravago knew about and was




                                                 20
deliberately indifferent towards. Plaintiff’s claim against Defendant Ravago for failure to provide

follow-up care is therefore dismissed without prejudice.

       E. Defendant Ms. D

       Plaintiff states that Defendant Ms. D also refused to provide him with medical care.

According to Plaintiff’s Complaint, approximately one month after his knee surgery, Plaintiff

informed his unit officer that he was unable to return to his former job because his leg was leaking

fluid and he was unable to walk. The unit officer immediately contacted a nurse, Defendant Ms.

D, to inform her about Plaintiff’s condition and the “infectious liquid” leaking from Plaintiff’s

knee. Defendant Ms. D allegedly told the unit officer that Plaintiff had been advised to exercise

his leg, and that there was nothing further that could be done if Plaintiff refused to follow those

instructions.

       Although Plaintiff’s allegations are sparse, Plaintiff has sufficiently stated a claim against

Defendant Ms. D for a denial of medical care. Defendant Ms. D was aware that Plaintiff had a

serious medical need when the unit officer informed her that Plaintiff had “infectious liquid”

leaking from his knee, and Defendant Ms. D demonstrated a deliberate indifference when she

intentionally refused to provide Plaintiff with any treatment. Accordingly, Plaintiff’s claim will

be permitted to proceed against Defendant Ms. D. Plaintiff can amend his Complaint when he

finds out the name of Ms. D, so that she may be properly served.

       F. Defendant Grant

       Similar to the allegations against Defendant Ms. D, Plaintiff states that Defendant Grant, a

correctional officer at FCI Fort Dix, observed Plaintiff’s infected and leaking knee, but refused to

refer Plaintiff for medical treatment. Defendant Grant was aware of Plaintiff’s serious medical

need when he observed Plaintiff’s leaking knee, and Defendant Grant was deliberately indifferent



                                                21
to that need when he intentionally refused to provide Plaintiff with access to medical treatment in

the face of Plaintiff’s obvious medical need. Therefore, Plaintiff’s denial of medical care claim

against Defendant Grant will proceed past screening.

       G. Defendant Sood

       Plaintiff next alleges that Defendant Sood refused to provide him with medical care after

Plaintiff complained of severe pain in his left leg, and that Defendant Sood failed to provide

follow-up treatment after Plaintiff’s ACL surgery. It is unclear to this Court when Plaintiff

complained of severe pain in his leg to Defendant Sood and was denied treatment. From the facts

provided by Plaintiff, there was never an occasion where Defendant Sood refused Plaintiff medical

care. Based upon the information provided, the first time Plaintiff saw Defendant Sood was on

March 2, 2015, when Defendant Sood informed Plaintiff that he required knee surgery. Plaintiff

next saw Defendant Sood on June 2, 2015, when Defendant Sood issued Plaintiff a walker and

knee brace. Plaintiff again saw Defendant Sood almost a year later on June 28, 2016, when

Defendant Sood issued Plaintiff a prescription for a Vitamin D deficiency and a prescription for

pain management. On July 5, 2016, Plaintiff saw Defendant Sood and informed him that he was

having an adverse reaction to the medications. Defendant Sood advised Plaintiff to cease taking

the medications. One week later, Plaintiff saw Defendant Sood again, and Defendant Sood issued

him another knee brace. Plaintiff’s subsequent interactions with Defendant Sood were to discuss

scheduling of Plaintiff’s knee surgery.

       In none of these interactions that Plaintiff thoroughly detailed in his Complaint, did he

allege that he ever complained to Defendant Sood of severe pain in his leg and that Defendant

Sood refused him medical treatment. As discussed previously, according to Federal Rule of Civil

Procedure 8(a)(2), a plaintiff must set forth “a short and plain statement of the claim showing that



                                                22
a pleader is entitled to relief.” A standard which requires more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Although courts are required to

liberally construe pleadings drafted by pro se parties, pro se litigants must still allege facts, which

if taken as true, will suggest the required elements of any claim that is asserted. Mala, 704 F.3d

at 245 (citation omitted). Here, Plaintiff has failed to allege facts, which, taken as true, suggest

the required elements of an inadequate medical care claim under the Eighth Amendment.

Accordingly, Plaintiff’s claim against Defendant Sood for denial of medical care after Plaintiff

complained of severe pain will be dismissed without prejudice.

       Regarding Plaintiff’s allegation that Defendant Sood failed to provide follow-up care after

Plaintiff’s knee surgery, Plaintiff has failed to sufficiently state a claim for a denial of medical

care. As discussed above, Plaintiff’s surgery was conducted by orthopedic surgeon, Defendant

Shakir. Plaintiff does not allege that Defendant Shakir ever ordered that Plaintiff receive follow-

up care, nor that it would have been Defendant Sood’s responsibility to provide that care, if any

was required. Additionally, Plaintiff’s fails to allege that Defendant Sood even knew about

Plaintiff’s ACL surgery prior to first seeing him on October 30, 2014, or that once Defendant Sood

knew about the surgery that Defendant Sood was aware that Plaintiff was not receiving follow-up

care from Defendant Shakir or another provider. Accordingly, Plaintiff cannot demonstrate that

he had a serious medical need that Defendant Sood knew about and was deliberately indifferent

towards. Plaintiff’s claim against Defendant Sood for failure to provide follow-up care is therefore

dismissed without prejudice.

       H. Defendant Shakir

       Plaintiff brings a denial of medical care claim against Defendant Shakir, the orthopedic

surgeon who performed Plaintiff’s knee surgery, for failing to provide follow-up treatment after



                                                  23
Plaintiff’s ACL surgery. Plaintiff states simply that, Defendant Shakir never conducted a follow-

up visit “per recommendation.” (Dkt. No. 1-2, at pg. 6).

        Giving all inferences to Plaintiff, Plaintiff has sufficiently alleged a denial of medical care

claim against Defendant Shakir. Defendant Shakir was the surgeon who performed Plaintiff’s

knee surgery, and who allegedly recommended Plaintiff be seen for a follow-up visit. Defendant

Shakir, therefore, knew of Plaintiff’s serious medical need, one that had been diagnosed by a

physician as requiring treatment, and was deliberately indifferent to Plaintiff’s medical need when

he failed to provide a follow-up visit with Plaintiff. Accordingly, Plaintiff’s claim against

Defendant Shakir will be permitted to proceed.

       I. Defendant Newland

       Plaintiff states that Defendant Newland, a doctor at FCI Fort Dix, denied him medical care

when Defendant Newland refused to send Plaintiff to the hospital after being informed that

Plaintiff’s knee was infected and leaking, and after prison staff recommended that Plaintiff receive

emergency services. While Plaintiff sufficiently alleges that Defendant Newland was aware of

Plaintiff’s serious medical need, his infected and leaking knee, Plaintiff has not sufficiently alleged

that Defendant Newland was deliberately indifferent to that need by refusing to send Plaintiff to

the hospital.

       “[M]ere disagreements over medical judgment do not state Eighth Amendment claims”

because there may be “several acceptable ways to treat an illness.” White v. Napoleon, 897 F.2d

103, 110 (3d Cir. 1990) (alteration in original). “[A] prisoner’s subjective dissatisfaction with his

medical care does not in itself indicate deliberate indifference.” Andrews v. Camden Cty., 95 F.

Supp. 2d 217, 228 (D.N.J. 2000).         Even one doctor’s disagreement with another doctor’s

professional judgment does not state a violation of the Eighth Amendment. See White, 897 F.2d



                                                  24
at 110. Rather, deliberate indifference requires that a defendant, aware of a plaintiff’s serious

medical need, fails to reasonably respond to that need. See Natale v. Camden Cty. Corr. Facility,

318 F.3d 575, 582 (3d Cir. 2003).

       Here, Defendant Newland did not unreasonably respond to Plaintiff’s medical need. On

November 14, 2014, Plaintiff went to the medical unit and was seen by Defendant Newland. At

that time, Defendant Newland did not order for Plaintiff to be sent to the hospital, but rather

ordered that Plaintiff be treated for fourteen days with Keflex. Although Plaintiff may disagree

with that course of treatment, Defendant Newland did not demonstrate deliberate indifference to

Plaintiff’s medical need. Defendant Newland treated Plaintiff at the time he came into the medical

unit. Thus, Defendant Newland did not demonstrate deliberate indifference to Plaintiff’s medical

need, and the denial of care claim against Defendant Newland will be dismissed without prejudice.

       J. Defendant FCI Fort Dix

       Finally, Plaintiff raises a denial of medical care claim against Defendant FCI Fort Dix.

However, sovereign immunity bars lawsuits against the United States and its agencies, unless

Congress has specifically waived that immunity. See United States v. Mitchell, 445 U.S. 535, 538

(1980); United States v. Testan, 424 U.S. 392, 399 (1976). The United States has not waived its

sovereign immunity for suits alleging constitutional torts. See Federal Deposit Ins. Corp. v.

Meyer, 510 U.S. 471, 477–78 (1994). Therefore, a Bivens action for civil damages cannot be

brought against the United States or its agencies or instrumentalities. See id. at 485–86; Johnstone

v. United States, 980 F.Supp. 148, 151 (E.D.Pa.1997) (finding that sovereign immunity precludes

a Bivens action for damages against the Bureau of Prisons); Martinez v. Williams, No. 89–5641,

1989 WL 129849, at *1 (E.D.Pa. Oct. 23, 1989) (finding that sovereign immunity precludes a




                                                25
Bivens action for damages against a Federal Correctional Institution). As a result, Plaintiff's Bivens

claim against the FCI Fort Dix is improper and must be dismissed.

                                        V.      CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint will be permitted to proceed in part and

will be dismissed without prejudice in part. As to Defendant Hoey, Plaintiff’s claim that Defendant

Hoey refused to provide Plaintiff with doctor care will be permitted to proceed. Plaintiff’s claim

that Defendant Hoey denied him access to a wheelchair will be dismissed without prejudice.

       As to Defendant Alatory, Plaintiff’s claim that Defendant Alatory refused to provide him

with doctor care will be dismissed without prejudice.

       As to Defendant Ravago, Plaintiff’s claim that Defendant Ravago refused Plaintiff medical

care after Plaintiff complained of a large burning lump and pain in his leg, and Plaintiff’s claim

that Defendant Ravago failed to provide him with follow-up care after his ACL surgery will both

be dismissed without prejudice.

       As to Defendant Sood, Plaintiff’s claim that Defendant Sood refused to provide Plaintiff

with medical treatment after Plaintiff complained of severe pain, and Plaintiff’s claim that

Defendant Sood failed to provide Plaintiff with follow-up care after Plaintiff’s ACL surgery will

both be dismissed without prejudice.

       As to Defendant Newland, Plaintiff’s claim that Defendant Newland refused to send

Plaintiff to the hospital for his knee will be dismissed without prejudice.

       As to Defendant FCI Fort Dix, Plaintiff’s claim that Defendant FCI Fort Dix denied him

medical care will be dismissed with prejudice.

       As to Defendant Newbury, Plaintiff’s claims against Defendant Newbury for denial of

medical care will be permitted to proceed.



                                                 26
       As to Defendant Ms. D, Plaintiff’s claim that Defendant Ms. D refused to provide Plaintiff

treatment will be permitted to proceed.

       As to Defendant Grant, Plaintiff’s claim that Defendant Grant refused to provide him with

medical treatment will be permitted to proceed.

       Finally, as to Defendant Shakir, Plaintiff’s claim that Defendant Shakir failed to provide

Plaintiff with follow-up care after Plaintiff’s ACL surgery will be permitted to proceed.



DATED: December 5th, 2018                                    s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                  27
